Citation Nr: 1550038	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  09-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for degenerative disc disease of the lumbar spine with pyriformis syndrome.

2.  Entitlement to a rating higher than 10 percent for left ankle impingement with a history of synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the RO in Indianapolis, Indiana, denied a higher rating for the Veteran's left ankle disability.  In September 2008, the RO in Seattle, Washington, denied a higher rating for the Veteran's lumbar spine disability.  The Veteran perfected appeals of both decisions.

The Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2015.  A copy of the hearing transcript is of record.

This matter has been adjudicated through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary prior to adjudicating the Veteran's claims on the merits.

With respect to the Veteran's lumbar spine disability, the rating criteria provide that the neurologic abnormalities associated with spinal disabilities, including bowel impairment, are to be separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  In this case, the Veteran has reported symptoms of fecal incontinence.  See February 2008 VA records; May 2015 Hearing Transcript at 3.  However, it is not clear whether those symptoms are attributable to her service-connected lumbar spine condition.  VA treatment records dated August 2008 attributed fecal incontinence, in part, to pyriformis instability, which is part of the Veteran's service-connected disability.  However, records from March 2008 stated that bowel incontinence was associated with the Veteran's menstrual cycle and cramps, noting that she had no accidents with urination and no lack of sensation with sexual activity.

The Veteran underwent a VA examination in July 2008, at which time she denied any bowel complaints.  An additional examination in July 2014 noted that there were no neurologic abnormalities.  However, in light of the above evidence, the Veteran should be afforded another VA examination.  In addition to assessing the current state of her lumbar spine disability and any associated neurologic abnormalities, the examiner should specifically determine whether the Veteran's reported fecal incontinence is related to that disability.

With respect to the Veteran's left ankle disability, her private treatment records reflect that she underwent surgery in March 2015.  The evidence generated since that time does not adequately reflect the current state of her left ankle as compared to the applicable rating criteria.  Therefore, this issue must be remanded to allow the AOJ to consider a temporary 100 percent rating for convalescence for her surgical treatment, and to schedule a physical examination for the purpose of assessing the current state of her ankle disability.  See 38 C.F.R. § 4.30.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to reassess the severity of the Veteran's service-connected lumbar spine condition.  All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.  The examiner must determine her range of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; whether there is ankylosis; and whether there are any associated neurologic abnormalities.

The examiner is specifically requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's history of fecal incontinence, documented in February 2008 and March 2008 VA records and May 2015 hearing testimony, is a neurologic abnormality associated with her service-connected lumbar spine disability.  In forming this opinion, the examiner should note, and discuss as needed, VA treatment records dated August 2008 attributing fecal incontinence, in part, to pyriformis instability, and records from March 2008 stating that bowel incontinence was associated with the Veteran's menstrual cycle and cramps.  A complete rationale for this opinion must be provided, including citing to medical evidence in the record when necessary to support the underlying conclusion.

2.  Schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected left ankle disability.  All necessary tests should be conducted, and the claims file should be provided to and reviewed by the examiner for the pertinent medical and other history.

The examiner must determine her range of motion, including whether there is additional functional or other impairment on account of pain, weakness, premature or excess fatigability, and incoordination; whether there is ankylosis; and whether there are any associated instability of the ankle joint.

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate issues on appeal, to specifically include whether a temporary total rating is warranted under 38 C.F.R. § 4.30 for the Veteran's March 27, 2015, left ankle surgery.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  After having an appropriate time to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




